DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6, 8-21, 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to evaluating the quality of partition by measuring similarity between variables. 
Claims 1-6, 8-21, 23-25 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-6, 8-21, 23-25 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 11 and 16 recite portioning data, comparing variables and recommending a partition based on the comparison. 

Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional of a computer for partitioning and evaluating data and recommending partition. The claims as a whole merely describe how to generally apply the concept of making a prediction. The server (computer) and the model in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of portioning and evaluating data (comparing variables). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-7, 8-10, 12-15, and 17-21, 23-25 merely add further details of the abstract elements recited in independent claims without including an improvement to another 
The reference is provided to show the teaching of comparing data to historical data.
David Nettleton, in Commercial Data Mining, 2014
Chapter 7- Data Sampling and Partitioning

Sampling for Data Reduction
The first key consideration for extracting a sample is that it must be representative of the entire population. The easiest way to achieve this is by a random selection of x percent of the 100 percent. Several samples can initially be extracted—say, five—and then validated. One way of validating a sample is to look at the distribution of the values of the principal variables and determine whether they are the same in the complete population of data and in the sample. For example, if the total population of the dataset is 30 percent male and 70 percent female, then in the sampled dataset should also be 30 percent male and 70 percent female.
Sampling
Extracting Multiple Datasets for Data Analysis and Modeling Sample datasets are extracted until a sufficient number are good with respect to the respective variables distributions. Normally, two datasets are needed for data modeling: one to train the model and another to test it. The number of sample datasets to extract depends on the cross-validation (comparison of results from distinct datasets to validate precision) to be performed, but could be three, five, or ten (10-fold cross-validation). (Cross-validation and train and test datasets are discussed in more detail in the context of data modeling in Chapter 9.)

	Differential Data Quality Verification on Partitioned Data; Sebastian Schelter et al. April, 2019. 



Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive.  
Applicant argues that the current disclosure relates to machine learning and more specifically to evaluating quality of data partitions to determine whether variable distribution of each partition data subset is similar to a historical data set … As indicated before, event if the partition is to be utilized in machine learning the step of comparing whether the subset is similar to a historical data can be performed by human. The computer is just used as a tool to perform the comparing of the data, which is abstract. Using a generic computer to implement an abstract idea does not provide an inventive concept. Therefore, the claims recite ineligible subject matter under 35 USC §101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688